EXHIBIT 10.7

AGREEMENT FOR SALE AND PURCHASE

THIS AGREEMENT FOR SALE AND PURCHASE (“Agreement”), made this 27th day of June,
2016 (the “Effective Date”), by and between West Robb Ave., LLC, an Ohio limited
liability company (“West Robb”), Wall & Ceiling Systems, Inc., an Ohio
corporation [dba Lima Self Storage] (“W&C”) and Victoria L. Strickland
(“Strickland”) (collectively, the “Seller”) and SSG LIMA LLC, a Delaware limited
liability company (“Buyer”),

W I T N E S S E T H:

WHEREAS, Seller is collectively the owner of the fee simple estate of all those
certain tracts or parcels of land situate in Allen County, Ohio, commonly known
as: (a) 2000 Elida Road, Lima OH 45805, being tax parcel no. 36-2311-01-020.001,
owned by West Robb (“Parcel A”); (b) 1996 W. Robb Avenue, Lima OH 45805, being
tax parcel no. 36-2311-01-021.000, owned by West Robb (“Parcel B”); (c) 1910,
1950 & 1980 W. Robb Avenue, Lima OH 45805, being tax parcel no.
36-2311-01-022.000, owned by West Robb (“Parcel C”); and, (d) 1900 W. Robb
Avenue, Lima OH 45805, being tax parcel no. 36-2312-02-022.000, owned by
Victoria Strickland (“Parcel D”) and more particularly described in Exhibit A
(Parcel A, Parcel B, Parcel C and Parcel D, each a “Parcel” and collectively,
the “Land”), together with all improvements situate thereon (including without
limitation: an approximately 85,768 rentable square foot self-storage facility
containing 739 storage units and a two-story manager’s office with upstairs
resident manager apartment; two-story multi-tenant office buildings; a free
standing single-tenant retail building; a 19 unit “student housing” building;
and a single family residence)  (together with the Land, the “Project”); a
current plan of the Project is attached hereto as Exhibit B and made a part
hereof and all personalty thereon is owned by W&C;

WHEREAS, Seller desires to sell and Buyer desires to buy, inter alia, the
Project and all personalty thereon at the price and on the other terms and
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants herein contained, and intending to be legally bound
hereby, the parties covenant and agree as follows:

 

1.

Agreement to Sell and Purchase

Seller shall sell and convey, and Buyer shall purchase, the Project; together
with the easements, rights, privileges and appurtenances belonging thereto, and
any abutting strips or gores; together with Seller’s right, title and interest,
if any, in and to any land lying in the bed of any street, road or avenue, open
or proposed, in front of or adjoining the Land to the center line thereof;
together with all sign posts and signage used by Seller in connection with the
Project; together with all appurtenant easements for ingress and egress and
utilities; together with all fixtures and equipment now located in, upon,
attached or appurtenant to or used in the operation of the Project; together
with all leases, licenses and rental agreements of the Project (the “Leases”)
and the lighting fixtures, air-conditioning units, window screens and other
appliances, furniture, equipment, customer lists, rights to facility telephone
and fax numbers, email addresses, yellow pages ads and other local ads,
inventories (including all boxes, cash registers,

--------------------------------------------------------------------------------

packaging materials, locks and all other contents of the retail store located on
the Project) and other personal property and supplies owned by Seller and used
or acquired for use at the Project (the “Personalty”, and all of the foregoing
property, real, personal and mixed, being collectively called the
“Property”).  The purchase of the Property shall not include: (i) the use of any
name or logo belonging to Seller, except that Buyer, at no additional cost to
Buyer, may use the Seller’s name and logo on the existing Property signage for a
period not to exceed 120 days following the Closing; or (ii) personal property
used by Seller solely in connection with Seller’s “Little Squirt Sports Park”
business, including without limitation all go-karts, bumper-boats, bumper-cars,
laser tag equipment, and mini-golf equipment (collectively, “Sports Park
Equipment”).

 

2.

Purchase Price

Buyer shall pay Seller for the Property the sum of FIVE MILLION THREE HUNDRED
THOUSAND AND 00/100 DOLLARS ($5,300,000.00) (the “Purchase Price”) as follows:

(a)FIFTY THOUSAND AND 00/100 DOLLARS ($50,000.00) no later than three (3)
business days after the Effective Date and, unless Buyer earlier terminates (or
is deemed to have terminated) this Agreement as herein provided, FIFTY THOUSAND
AND 00/100 DOLLARS ($50,000.00) within three (3) business days after the date of
the Feasibility Study Clearance Letter, as hereinafter defined (all such monies,
together with any additional deposit required hereunder, and together with
interest which shall accrue thereon, being collectively called the “Deposit”),
all to be held in escrow by Land Services  USA, Inc. (“Title Company” and
“Escrow Agent”), with an address at 602 E. Baltimore Pike, Media, PA 19063,
Attn: Karen Lee, National Title Officer; telephone: 484-448-2117; email:
klee@lsutitle.com, as agent for First American Title Insurance Company, and
disbursed in accordance herewith; and

(b)The balance of the Purchase Price at Closing (hereinafter defined) by wire
transfer of immediately available Federal funds, subject to the prorations set
forth herein.

(c)Prior to Closing, Seller and Buyer shall use commercially reasonable, good
faith efforts to allocate the Purchase Price among the Parcels (including the
improvements located on such Parcels) and the Personalty.

 

3.

Representations and Warranties of Seller

Seller represents, warrants and covenants to Buyer (which representations and
warranties shall be true as of the Effective Date of this Agreement and as of
the Closing Date, as hereinafter defined, and shall survive Closing) that:

(a)Seller has full power and authority to enter into, and to perform its
obligations under, this Agreement.  This Agreement has been duly authorized by
all necessary action of Seller, and all entities which currently own all or any
part of the Property.  

 

--------------------------------------------------------------------------------

(b)There is no claim, action, suit or proceeding pending or, to the best of
Seller’s knowledge, threatened against, by or otherwise affecting Seller or the
Property or any portion thereof or relating to or arising out of ownership,
management or operation of the Property in any court or before or by any
federal, state, county, township or municipal department, commission, board,
bureau or agency.      

(c)All of the obligations of Seller under any contracts affecting the Property
which ought to be fulfilled prior to the Closing Date or arising from conditions
existing prior thereto will be timely performed by Seller.

(d)Seller has no employees other than Victoria Strickland, Thomas J. Klausing,
Alex Regal and Dawn Kessinger and Buyer shall not be assuming any
employment-related liabilities of Seller under this Agreement.

(e)The Leases described in Exhibit C (the “Lease Schedule”), true, correct and
complete copies of which will be furnished to Buyer in electronic format within
two (2) days after the Effective Date, are all of the leases, licenses and
rental agreements affecting the Property on the date hereof and the Lease
Schedule accurately sets forth, as of the date hereof, with respect to each
Lease:  (i) the names, and unit numbers or leased premises, of the lessees; (ii)
the monthly rents, which might be in excess of the rates described in the Leases
due to increased rental rates; (iii) lessee security deposits (or, if there are
none, shall so provide); and (iv) the expiration dates.  Seller further
represents and warrants that:

(i)the Leases are in full force and effect;

(ii)the information relating to the Leases as set forth in the Lease Schedule is
true, correct and complete;

(iii)no amendments, oral or written, have been made with respect to the Leases,
other than those listed in the Lease Schedule or made in accordance with
Paragraph 5(c);

(iv)none of the lessees under the Leases have made any security deposits
thereunder, other than as set forth in the Lease Schedule or made in accordance
with Paragraph 5(c); and

(v)there are no rights of use for any portions of the Property now in effect or
hereafter to come into effect, except the rights under the Leases or made in
accordance with Paragraph 5(c), and no lessee has any option, agreement of sale,
extension or renewal, or any other right, title or interest in the Property
acquired directly through Seller, other than its rights of use as aforesaid.

(f)Attached hereto as Exhibit D (the “Contract Schedule”) is a true, correct and
complete list of all service contracts and other contracts (other than the
Leases) respecting the operation of the Property (the “Contracts”), true,
correct and complete copies of which will be furnished to Buyer in electronic
format within two (2) days after the Effective Date.  The Contracts are
currently in full force and effect and Seller has performed or, if performance
is not currently required, will perform all its obligations thereunder.

 

--------------------------------------------------------------------------------

(g)Seller is not a “foreign person” within the meaning of Section 1445 of the
United States Internal Revenue Code, as amended, or its regulations.   

(h)To the best of Seller’s knowledge, no part of the Property is in violation of
applicable laws, codes, or regulations, including (without limitation) those
related to health, safety, access, and/or the environment.

(i)To the best of Seller’s knowledge, there are no “hazardous substances” (as
defined in any applicable law) located on the Project.

(j)The current uses of the Project are permissible under the Project’s current
zoning classifications.

(k)W&C manages and operates the Project.

(l)To the best of Seller’s knowledge, there are no structural or other defects
in or upon the Project, including (without limitation) HVAC or other mechanical
systems, and all such systems are in good working order.

(m)There are no existing or pending contracts of sale, options to purchase or
rights of first refusal (or the like) with respect to all or any part of the
Property.

(n)The Property has direct access to and from a public right-of-way.

(o)There is currently no pending or threatened litigation involving the Seller,
the Property or any part thereof.

(p)Strickland is the sole member of West Robb and the sole shareholder of W&C.

As used herein, “the best of Seller’s knowledge” shall mean the actual and
constructive knowledge of any one or more of: Strickland, Seller’s principal
Victoria Strickland and Seller’s employees Thomas J. Klausing, Alex Regal and
Dawn Kessinger.

Buyer represents and warrants to Seller (which representations and warranties
shall be true as of the date of this Agreement and as of the Closing Date, as
hereinafter defined, and shall survive Closing) that Buyer has full power and
authority to enter into, and to perform its obligations under, this
Agreement.  This Agreement has been duly authorized by all necessary limited
liability company action of Buyer.

 

4.

Conditions Precedent to Closing; Default

(a)Buyer’s obligation to close hereunder shall be expressly conditioned upon the
occurrence or fulfillment of each of the following conditions on or prior to the
Closing Date or such earlier date as may be provided in this Paragraph 4(a):

(i)All of the representations and warranties by Seller set forth in this
Agreement shall be true and correct in all material respects as if made on the
Closing Date.

 

--------------------------------------------------------------------------------

(ii)Seller shall have performed (in all material respects) all covenants and
agreements required by this Agreement to be performed by Seller at or prior to
the Closing Date. 

(iii)Seller shall have caused all required governmental inspections and
requirements concerning the Project to be completed, and each related
governmental authority shall have delivered to Buyer a writing evidencing
satisfactory completion of such inspection and requirement.    

(iv)There shall have been no material and adverse change to the condition of the
Project since the Feasibility Study Termination Date.  

If any of the conditions set forth above in Paragraph 4(a)(i)-(iii) are not
satisfied, Buyer, in addition to its other remedies set forth herein, shall be
entitled to (A) terminate this Agreement and receive back the Deposit, and this
Agreement shall be deemed null and void, (B) pursue specific performance and/or
(C) pursue any other remedies at law or in equity.  If any of the conditions set
forth above in Paragraph 4(a)(iv) are not satisfied, Buyer shall have the right
to terminate this Agreement and receive back the Deposit, and this Agreement
shall be null and void.

(b)Seller’s obligation to close hereunder shall be expressly conditioned upon
Buyer’s performance (in all material respects) of all covenants and agreements
required by this Agreement to be performed by Buyer at or prior to the Closing
Date.  Upon Buyer’s failure to perform (in all material respects) all such
covenants and agreements, Seller shall be entitled to receive the Deposit from
Escrow Agent, as liquidated damages and not as a penalty, and such receipt shall
be Seller’s sole remedy.  In no event shall Seller bring action, sue or seek
damages or recourse against any principal, member, affiliate or parent company
of Buyer (including, without limitation, Global Self Storage, Inc.).

 

5.

Feasibility Study; Termination; Seller’s Operations Prior to Closing; Signage

(a)Within two (2) days after the Effective Date or within such other time as
hereinafter set forth, Seller shall:

(i)deliver to Buyer copies of all materials respecting the Property including,
without limitation: copies of all existing surveys, title policies,
environmental reports, permits and approvals, building plans, appraisals,
engineering reports, site plans, franchise agreements and related documentation,
agency agreements and related documentation, licenses, zoning materials, tax
bills and any other records affecting all or any part of the Property.

(ii)deliver to Buyer copies of all materials respecting the Property including,
without limitation, the following:

 

(a)

Original plans and specifications for the Project;

 

(b)

2014 & 2015 Income and expense statements;

 

(c)

The Leases, as set forth in Paragraph 3(e), and a report listing all tenants,
unit #s and a sample copy of the form of lease used by Seller;

 

(d)

List of personal property to be transferred to Buyer;

 

--------------------------------------------------------------------------------

 

(e)

Copies of all service Contracts and other contracts relating to the Property; 

 

(f)

Copies of last three years tax returns for the Property;

 

(g)

Copies of the last twelve months of operating statements and utility bills for
the Property;

 

(h)

Copies of the last twenty-four months of property taxes, valuation and
tax-related documents, insurance policies and invoices, marketing and
advertising expenses with invoices affecting the Property;

 

(i)

Copies of all correspondence sent to or received from all Property tenants (and
the representatives of such tenants) within the three (3) year period preceding
the Effective Date (and Seller shall promptly forward to Buyer any such
correspondence sent or received during the term of this Agreement);

 

(j)

The Property management contract with amendments (if applicable), any employment
contracts, and any documents relating to employee annual reviews;

 

(k)

A summary of pending insurance claims and pending litigation (including, without
limitation, all eviction and auction actions), if any;

 

(l)

Bank statements for all accounts relating to the Property for the last 12
months;

 

(m)

Copies of all guaranties or warranties with respect to the roof or other
portions of the Property, if any;

 

(n)

Copies of all certificates of occupancy and/or other permits and approvals
affecting the Property;

 

(o)

A complete list of the Sports Park Equipment; and

 

(p)

All materials, documents, notices, amendments, assignments and correspondence
respecting that certain Land Contract Agreement, by and between Norman E. Greber
and Shirleen M. Greber, as seller, and Victoria Lynn Strickland, as buyer, dated
as of October 16, 2006 and recorded by the Allen County Recorder’s Office on
October 17, 2006 as Instrument Number 200610170010364, as assigned and amended
(as assigned and amended, the “Land Contract”) and deeds from the collective
seller under the Land Contract effectively terminating the Land Contract (the
“Land Contract Termination”).

Electronic versions of all items referenced in this Paragraph 5(a) shall be sent
by Seller to Buyer at the following email
address:  mwinmill@globalselfstorage.us; provided, however, that Seller shall
email electronic versions of the most recent Project survey and title policy to
Buyer’s counsel at amaguire@mkbattorneys.com.  Hard copies of all items
referenced in this Paragraph 5(a) shall be sent by Seller to Buyer at the
physical address referenced in Paragraph 15.

 

--------------------------------------------------------------------------------

(iii)During the term of this Agreement, Seller will afford Buyer, its agents and
representatives, upon reasonable prior notice and at reasonable times, with full
access to the Property, for Buyer’s inspection, testing and review.  Without
limiting the foregoing, Seller shall make available to Buyer at the Project all
Leases (with all Lease guarantees, tenant correspondence and related
materials).  Buyer shall restore any portion of the Property disturbed by
Buyer’s testing activities on the Property to its condition as existed prior to
such disturbance. Buyer shall provide Seller with a certificate of insurance
evidencing liability insurance against property loss and personal injury in
connection with such activities in an amount of not less than $1,000,000
combined single limit and naming Seller as an additional insured.  Buyer shall
promptly notify Seller in the event the policy of insurance evidenced by the
certificate of insurance is cancelled by the insurance company or notice of
cancellation is given by the insurance company. 

(b)The “Feasibility Study Termination Date” shall be that date which is
forty-five (45) days after the Effective Date.  On or before the Feasibility
Study Termination Date, Buyer shall have the right to terminate this Agreement
(for any reason or for no reason) by delivery of notice to Seller, and this
Agreement shall be deemed terminated (and the Deposit shall be returned to
Buyer) upon Buyer’s delivery of such termination notice.  If Buyer elects to
proceed to Closing hereunder, Buyer shall provide Seller with notice of same
(“Feasibility Study Clearance Letter”) within two (2) business days after the
Feasibility Study Termination Date.  In the event that Buyer fails to timely
provide a Feasibility Study Clearance Letter to Seller, this Agreement shall be
deemed terminated (and the Deposit shall be promptly returned to Buyer) if,
within five (5) business days after Buyer’s receipt of notice from Seller
referencing Buyer’s failure to timely provide a Feasibility Study Clearance
Letter, Buyer fails to provide a Feasibility Study Clearance Letter to Seller.  

(c)During the term of this Agreement, Seller shall not, without Buyer’s consent,
enter into or extend:

(i)any Lease or other possessory arrangement regarding the Property (A) for a
term (including any renewals) of more than one (1) year, (B) which calls for
rental and other payments which are less than those currently payable for the
space being rented, or (C) which grants the lessee any concessions which will
not be fully performed by Seller prior to Closing; or

(ii)any service or other contract regarding the Property for a term which will
extend past the Closing Date.

(d)During the term of this Agreement and extending beyond the Closing Date,
Seller shall cooperate with Buyer’s efforts to obtain permits and approvals
respecting Buyer’s Project signage.  Without limiting the generality of the
foregoing, Seller shall sign and submit applications for permits respecting
Buyer’s sign panels upon Buyer’s request.

(e)Seller shall use commercially reasonable efforts to obtain from each tenant a
signed estoppel certificate, in a form pre-approved by Buyer, on or before the
Feasibility Study Termination Date; provided, however, Seller shall not be
required to pursue an estoppel from any self-storage or student housing tenant.

 

--------------------------------------------------------------------------------

(f)On or before the Feasibility Study Termination Date, Buyer shall provide
written notice to Seller indicating which Contracts (if any) Buyer elects to
assume at Closing. 

 

6.

Closing

Closing of the transaction contemplated herein (“Closing”) shall take place via
remote Closing by escrow, on a date (the “Closing Date”) selected by Buyer which
is not later than fifteen (15) days after the date of the Feasibility Study
Clearance Letter.  

 

7.

Evidence and Condition of Title

(a)At Closing, Seller shall cause title to the Property (other than the
Personalty) to be fee simple and: (i) good and marketable and free and clear of
all tenancies, liens, encumbrances and title objections, other than the Leases;
and (ii) insurable as such, at regular rates, by Title Company.  Title to the
Personalty shall be good and marketable and free and clear of all liens,
security interests and other encumbrances.

(b)After the execution of this Agreement, Buyer shall apply for a commitment for
title insurance from Title Company (the “Title Commitment”).  Seller agrees to
cooperate with Buyer and Title Company in connection therewith, including
(without limitation) delivering to Buyer copies of any requested deeds, plans,
surveys and title policies in Seller’s possession or control.  Buyer shall have
the right to deliver a notice to Seller of the existence of any requirements,
conditions or exceptions noted in the Title Commitment or a current survey of
the Project which are unsatisfactory to Buyer (such exceptions being called
“Title Defects”), with which Buyer shall include a copy of the Title Commitment,
copies of recorded exceptions specified therein and, at Buyer’s option, a
current survey of the Project.

(c)(i)     If Buyer notifies Seller of the existence of any Title Defects,
Seller shall have ten (10) days from the date of such notice to notify Buyer
whether Seller intends to cure such Title Defects, except that in all cases
Seller must discharge at or prior to Closing all monetary liens affecting the
Property.  Seller’s failure to notify Buyer within such 10-day period shall be
conclusively deemed to be Seller’s notice to Buyer of Seller’s decision not to
cure the Title Defects, except such monetary liens.

(ii)If Seller notifies, or is deemed to have notified, Buyer of its intention
not to cure all Title Defects, Buyer shall have ten (10) days thereafter to
notify Seller of its decision whether to take such title as Seller may give or
of terminating this Agreement, and in the latter event, the Deposit shall be
promptly returned to Buyer and this Agreement shall terminate.

(d)If Seller agrees to cure any Title Defects and such Title Defects remain
uncured at Closing, or if additional Title Defects created after the issuance of
the Title Commitment exist at the time of Closing, then Buyer may, at Buyer’s
option: (i) take such title as Seller can give, with a credit against the
Purchase Price in an amount necessary to cure or correct any Title Defects which
constitute monetary liens in an ascertainable amount (as reasonably determined
by Buyer); or (ii) elect to receive a return of the Deposit, whereupon this
Agreement shall terminate.

(e)Subject to Paragraph 5(c)(i), Seller shall not allow the Property or any part
thereof to be transferred or encumbered during the term of this Agreement.

 

--------------------------------------------------------------------------------

 

8.

Delivery of Documents and Other Items; Employees 

(a)At Closing, Seller shall deliver to Buyer:

(i)A general warranty deed (each, a “Deed”), each duly executed and acknowledged
by Seller and in proper form for recording, with accompanying DTE-100 form and
any other forms required by applicable governmental agencies (including, without
limitation, the Allen County Auditor or Tax Map office), properly completed and
signed by Seller.

(ii)A Bill of Sale to the Personalty duly executed by Seller.

(iii)A valid assignment of the Leases and all security deposits required to be
held by Seller pursuant to the Leases, duly executed by West Robb and W&C and
acknowledged, assigning to Buyer all of Seller’s interest in the Leases and such
security deposits, together with the original executed Leases and an updated,
true, correct and complete version of the Lease Schedule (the “Assignment of
Leases”).

(iv)A credit to Buyer in the amount of all security deposits in connection with
the Leases, including any required interest thereon, as of the Closing Date.

(v)An executed assignment to Buyer of all of the interest of Seller under the
Contracts that are assignable, but only to the extent Buyer desires to assume
any thereof, together with originals of such Contracts.

(vi)An executed general assignment of all governmental plans and approvals,
utility rights, and the other intangible property rights respecting the
ownership and operation of the Property.

(vii)Such documents, affidavits, disclosure forms and indemnities as Title
Company or Buyer shall require, including (without limitation) (A) documents or
affidavits in connection with seller gain withholdings required under applicable
law and (B) a gap affidavit or any other indemnity requested by the Title
Company to insure the period between the Closing Date and the date of Deed
recordation.

(viii)Such other individual or organizational documents as Buyer or Title
Company shall reasonably require to evidence Seller’s formation, existence and
authority to consummate the sale of the Property and delivery of the Deed, the
incumbency of officers and the like.

(ix)An executed version of the final closing statement prepared by the Title
Company.

(x)A certificate in the form of Exhibit E, executed and acknowledged by Seller,
in accordance with Section 1445 of the Internal Revenue Code, as amended.

(xi)A non-competition agreement signed by Strickland, W&C and West Robb, in a
form acceptable to Buyer, in connection with Paragraph 23.

 

--------------------------------------------------------------------------------

(xii)A termination, in recordable form satisfactory to Buyer, of that certain
Lease between West Robb and W&C, dated August 8, 2007, and recorded in the Allen
County Recorder’s Office as Instrument No. 200708080012245, which termination
shall (by its terms) be effective immediately after the transfer of Leases and
security deposits under the Assignment of Leases. 

(xiii)A license, in a form satisfactory to Buyer, signed by Strickland for the
short-term occupation of the apartment as set forth under Section 22(b) (the
“Strickland License”).

(xiv)All keys, passcards and passcodes (for doors, security systems, management
kiosks or otherwise) used in connection with the Property.

(b)At Closing, Buyer shall deliver to Seller the balance of the Purchase Price
due, and Buyer’s signed version of the Strickland License.

(c)Effective as of the Closing Date, Seller shall (i) cause the termination of
all Project employees and (ii) pay all such employees all amounts due through
the Closing Date (including accrued wages and benefits).  At such time, Buyer
shall have the right, in its discretion, to enter into a separate employment
agreement with any such employees.  If requested by Buyer, Seller agrees to
cooperate with Buyer’s efforts to retain certain employees identified by Buyer
(including, without limitation, delivering a jointly-signed letter to any such
employee explaining this transaction and Buyer’s willingness to hire them).

 

9.

Apportionment

The following items are to be computed and apportioned between Buyer and Seller
as of the Closing Date on a per diem and on a 365 day year basis:

(a)Water and sewer rents.

(b)Seller shall pay all Property real estate taxes covering all periods through
the Closing Date.  Real estate taxes and assessments shall be prorated based on
the current year.  If Closing occurs on a date when the current year’s tax
millage is not fixed, and the current year’s assessment is available, taxes will
be estimated and prorated based upon such assessment, and the prior year’s
millage.  If the current assessment or tax bill is not available, then taxes
will be estimated and prorated based on the prior year’s tax.  However, any tax
proration based on an estimate may, at the request of either party to the
transaction, be subsequently readjusted upon receipt of the tax
bill.  Notwithstanding anything herein to the contrary, Seller shall pay, at
Seller’s sole expense (i) any applicable agricultural taxes (including, without
limitation, rollback taxes) and (ii) all Property real estate taxes through the
Closing Date.

(c)Any amounts payable under the Contracts to be assumed by Buyer; provided,
that if Buyer receives a bill for any such amount after the Closing Date which
bill covers a period prior to the Closing Date, Seller shall pay to Buyer that
part of such amount properly allocable to the period prior to the Closing
Date.  

(d)The rents and charges due under all Leases, hot and cooled water charges,
electricity and other utility charges and all other additional rent, sundry
charges paid by lessees

 

--------------------------------------------------------------------------------

under the Leases and other income to Seller, including income received or
receivable by Seller for vending machines, to the extent collected by Seller
prior to the Closing Date and which, as of the Closing Date, represent payments
thereof to Seller which are applicable in whole or in part to a period of time
subsequent to the Closing Date.  

(e)All of the items referenced in Paragraph 9(d) which are due and payable prior
to the Closing Date, but which have not been collected by Seller, shall be
pro-rated as follows at settlement: Current rental income shall be pro-rated as
of the Closing Date.  Income received on the Closing Date shall be credited to
Buyer.  All prepaid rents shall be transferred to Buyer.  All deposits shall be
transferred to Buyer. All accounts not yet paid and delinquent 30 days or less
shall be considered paid for pro-ration calculations.  All accounts not yet paid
and delinquent 31 days or more (“Past Due”) shall become the property of Buyer
with no pro-ration.  After the Closing Date Buyer shall use good faith efforts
to collect Past Due rental payments and, after Buyer collects payment for Past
Due accounts covering periods from and after Closing, Buyer shall remit to
Seller collected Past Due rent dating to the term of Seller’s ownership. 

(f)Payment of all utility company charges, for periods through the Closing Date
(including, without limitation, electricity, water and sewer) shall be made by
Seller.  Adjustments for utilities respecting periods during which Closing
occurs shall be based upon the next bill received and such adjustment shall
occur after the Closing Date.  Seller shall retain the right to the refund of
all utility deposits.  With respect to any utility adjustment, Seller shall
obtain meter (or other measuring device) readings of the utility consumption as
of the Closing Date and, wherever possible, Seller shall pay directly to the
utility company the amount determined to be due as of the Closing Date.  

This Paragraph 9 shall survive Closing.

 

10.

Transfer Taxes And Other Costs.

The payment of all state, local and municipal transfer taxes, conveyance fees
and documentary stamp charges arising from the sale of the Property shall be
paid by Seller.  The payment of all state, local and municipal transfer taxes
and documentary stamp charges and other costs arising from, or in connection
with, the Land Contract and/or the Land Contract Termination shall be paid by
Seller.  Each party shall pay its own legal fees.  Buyer shall pay the cost of a
base owner’s title policy.  Seller shall pay the cost of any title endorsements
necessitated by Title Defects or in connection with the Land Contract, and Buyer
shall pay the cost of any additional title endorsements selected by
Buyer.  Buyer shall pay all survey update costs.  Buyer shall pay the cost of
recording the Deed from Seller to Buyer, and Buyer and Seller shall each pay one
half of all applicable closing fees (including, without limitation, such fees
imposed by the Title Company).  Seller shall (a) pay all sales and use taxes,
employer withholding taxes and all taxes respecting the Property or the Seller
incurred or imposed in connection with any period on or prior to the Closing
Date; and (b) indemnify, hold harmless and defend (using counsel selected by
Buyer) Buyer against all claims, losses, costs, demands and liabilities in
connection with the foregoing Paragraph 10(a).  This Paragraph 10 shall survive
Closing.  

 

11.

Title Company as Deposit Holder

 

--------------------------------------------------------------------------------

(a)Title Company shall hold the Deposit in an interest-bearing account and shall
disburse the Deposit in accordance with the terms of this Agreement.  Upon such
disbursement, Title Company shall be released and discharged from all
obligations hereunder. 

(b)Title Company, in its sole discretion, may at any time deposit the Deposit,
with a court of competent jurisdiction selected by it and, in such event, Title
Company shall be fully released and discharged from all obligations hereunder
with respect to the Deposit.  Alternatively, Title Company may hold the Deposit
pending receipt of joint instructions from Seller and Buyer.

(c)The duties of Title Company hereunder are only as herein specifically
provided and are purely ministerial in nature.  Title Company shall incur no
liability whatever, as long as Escrow Agent acts in good faith.  Title Company
may refuse to take any action respecting the Deposit or this Agreement, unless
indemnified to its satisfaction by Buyer and/or Seller.

(d)Seller and Buyer agree to sign an escrow agreement if requested by the Title
Company.

 

12.

Insurance

Seller shall maintain in effect until the Closing Date insurance policies with
respect to the Property for the full insurable value thereof.  In the event of
damage to the Property by fire or any other casualty, Seller shall promptly
notify Buyer and this Agreement shall not be affected thereby, provided the cost
of repairing such damage shall not exceed the sum of $50,000.00, and provided
all such costs are covered by such policies or Seller shall agree to pay any
deficiency, to be specified in Seller’s notice.  If, however, damage caused by
fire or other casualty insured under such policies shall exceed $50,000.00, or
if the damage is not fully covered by such policies and Seller does not agree to
pay Buyer at Closing the cost of repairing the uncovered damage, Buyer shall
have the right and option to cancel and terminate this Agreement by giving
notice to Seller within fifteen (15) days after Buyer receives Seller’s
notification of such damage.  Thereupon, Buyer shall be entitled to promptly
receive back the Deposit, whereupon this Agreement shall be null and void.  If,
in the event of a casualty, this Agreement shall not be terminated as in this
Paragraph 12 provided, Seller shall pay or assign to Buyer at Closing all monies
received or receivable from the insurance companies which wrote such policies,
all claims against such insurance companies as a result of the losses covered by
such policies and any deficiency amount as described above in this Paragraph 12,
less documented amounts previously expended by Seller for repair of the casualty
damage.

 

--------------------------------------------------------------------------------

 

13.

Condemnation 

In the event that all or part of the Property is taken by condemnation or
eminent domain proceeding between the date of this Agreement and the Closing
Date, Buyer may (a) cancel this Agreement, if the part of the Property so taken
is material to the use or value of the Property, or (b) take title subject to
such condemnation or taking and receive the proceeds thereof, and Seller shall
assign all of Seller’s rights to unpaid proceeds to Buyer at Closing.  Buyer
shall notify Seller of its election not more than fifteen (15) days after notice
from Seller of the occurrence of the condemnation or taking and the extent
thereof.  If Buyer shall elect to cancel this Agreement pursuant to (a) above,
then this Agreement shall be null and void and Buyer shall be entitled to
receive back the Deposit, whereupon this Agreement shall be null and void.

 

14.

Brokers

Seller and Buyer each represent and warrant to the other that it has neither
engaged nor dealt with any broker or finder in connection with this Agreement,
other than SVN Wilson Commercial Group, LLC (“Broker”).  Seller and Buyer each
agree to indemnify, save harmless and defend the other from and against all
claims, losses, liabilities and expenses, including reasonable attorneys’ fees,
through any and all appeals, arising out of any claim made by any other broker,
finder or other intermediary who claims to have been engaged by such party in
connection with the transactions contemplated by this Agreement.  Seller shall
be responsible for paying the Broker a commission respecting the sale of the
Property, and Seller further agrees to indemnify, save harmless and defend Buyer
from and against all claims, losses, liabilities and expenses, including
reasonable attorneys’ fees through any and all appeals, arising out of any claim
made by Broker in connection herewith.  The provisions of this Paragraph 14
shall survive Closing or any prior termination of this Agreement.

 

--------------------------------------------------------------------------------

 

15.

Notices 

All notices and other communications hereunder (“Notices”) shall be in writing
and be (a) mailed first class, certified mail, return receipt requested, postage
pre-paid, (b) sent via recognized overnight delivery service (i.e., Federal
Express), or (c) sent by email, with an original to follow via (a) or (b) above
and addressed:

 

IF TO SELLER:

 

Victoria Strickland

 

 

West Robb Ave., LLC

 

 

1910 W. Robb Avenue

 

 

Lima, OH 45805

 

 

Email: squirty@woh.rr.com

 

WITH  A COPY TO:

 

Michael J. Zaino

 

 

Zaino Law Group, LPA

 

 

5775 Perimeter Dr. Suite 275

 

 

Dublin, OH 43017

 

 

Email: mzaino@zainolawgroup.com

 

IF TO BUYER:

 

Mark C. Winmill

 

 

Global Self Storage, Inc.

 

 

3814 Route 44

 

 

Millbrook, NY 12545

 

 

Email: mwinmill@globalselfstorage.us

 

WITH A COPY TO:

 

Andrew Maguire

 

 

McCausland Keen + Buckman

 

 

80 W. Lancaster Avenue, 4th Floor

 

 

Devon, PA 19333

 

 

Email: amaguire@mkbattorneys.com

Notices shall be deemed received: three (3) business days after mailed in
conformity with (a) above; one (1) business day after sent via delivery service
in conformity with (b) above; or on the day sent by email in conformity with (c)
above.  Notices may be given by a party’s attorney on its behalf.

 

16.

Successors and Assigns

This Agreement shall inure to the benefit of and be binding upon the parties and
their respective legal representatives, successors and assignees, as the case
may be.  Without need for Seller consent, Buyer shall have the right to assign
all or any of its interest and rights under this Agreement to any entity
controlled by, controlling or under common control with Buyer.  

 

--------------------------------------------------------------------------------

 

17.

Binding Effect; Amendments 

This Agreement contains the final and entire agreement between the parties with
respect to the subject matter hereof.  The parties shall not be bound by any
terms, conditions, statements, warranties or representations, oral or written,
not herein contained.  This Agreement may not be changed orally but only by an
instrument in writing and signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.  

 

18.

Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  Electronically transmitted copies of counterpart signature
pages of this Agreement shall have the same force and effect as originals.

 

19.

Litigation

In connection with any litigation arising out of this Agreement, the prevailing
party shall be entitled to recover all costs incurred, including reasonable
attorney’s fees.  The parties each waive trial by jury in any legal action
between the parties arising out of this Agreement.

 

20.

Governing Law; Time of the Essence

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Ohio.  The parties agree that all time is of the essence.

 

21.

Paragraph Headings

The paragraph headings in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof, and shall not constitute a part
of this Agreement.

 

22.

Post-Closing Cooperation

(a)After Closing, Seller shall sign and deliver to Buyer all documents and
materials reasonably requested by Buyer.  Seller shall promptly make payments to
Buyer in the amount of all Project rental payments erroneously delivered to
Seller and/or erroneously made payable to Seller after Closing.  

(b)Buyer shall permit Strickland to remain in occupancy of her current apartment
located on Parcel C rent-free for a maximum of 90 days following
Closing.  During the 45 days following Closing, Seller shall have the right to
enter upon the Property and remove all Sports Park Equipment which is not
included in this transaction; provided, however, Seller’s removal of Sports Park
Equipment shall not materially interfere with Buyer’s use and operation of the
Property and such removal shall be at Seller’s sole risk, without cost or
liability to Buyer or Buyer’s affiliates.

This Paragraph 22 shall survive Closing.  

 

--------------------------------------------------------------------------------

 

23.

Non-Competition   

For a period of five (5) years following the Closing Date, the following parties
shall not develop, purchase or invest in any self storage facility, mini storage
facility or truck leasing operation within a five (5) mile radius of the
Project: Strickland, and any other Seller-related entity, Seller’s principals,
Seller’s affiliates or Seller’s members (collectively, the “Seller
Parties”).  The Seller Parties acknowledge that the restrictions set forth in
this Paragraph 23 are reasonable and necessary for the protection of Buyer’s
purchase of, and interest in, the Property.  This Paragraph 23 shall survive
Closing.

 

24.

1031 Exchange

Either party may effect a like-kind exchange under Section 1031 of the Internal
Revenue Code of 1986, as amended (the “Code”).  Accordingly, each party agrees
that it will cooperate with the other to effect a tax-free exchange in
accordance with the provisions of Section 1031 of the Code and the regulations
promulgated with respect thereto, provided same shall not delay the Closing,
unless agreed to by the other party in its sole discretion.  The exchanging
party shall be solely responsible for any additional fees, costs or expenses
incurred in connection with the like-kind exchange contemplated by it pursuant
to this Paragraph 24, and neither party shall be required to incur any debt,
obligation or expense in accommodating the other hereunder.  In no event shall
either party’s ability or inability to effect a like-kind exchange, as
contemplated hereby, in any way delay the Closing or relieve the other from its
obligations and liabilities under this Agreement.  Each party hereby agrees to
indemnify and hold harmless the other from any liability, losses or damages
incurred by the other in connection with or arising out of the Section 1031
like-kind exchange of the exchanging party, including but not limited to any tax
liability.  This Paragraph 24 shall survive Closing.

 

25.

Indivisible Economic Package

Notwithstanding anything herein to the contrary, Buyer has no obligation to
purchase less than all of the Property, it being the express agreement and
understanding of Buyer and Seller that, as a material inducement to Buyer to
enter into this Agreement, Buyer has agreed to purchase, and Seller has agreed
to sell, all of the Property, subject to and in accordance with the terms and
conditions hereof.  Accordingly, the parties acknowledge that this Agreement is
intended to effect the transfer of title to all properties which, in the
aggregate, constitute the Property, and notwithstanding any reference in this
Agreement to any singular property, building or parcel or any other similar
reference implying that this Agreement relates to only one property, this
Agreement shall be construed to effect the transfer of title to all properties
constituting the Property (so that, provisions relating to the delivery of the
Deed, Bill of Sale, and so forth, shall be construed to require a separate deed
for each such property rather than a single deed, as well as separate bills of
sale and the like), and the representations and warranties provided by Seller
shall be construed to be given by each individual Seller at to it and the
property that it owns.

 

--------------------------------------------------------------------------------

 

26.

Confidentiality 

Buyer, Seller and their respective representatives shall hold in confidence all
data and information obtained with respect to the transaction contemplated by
this Agreement (including the existence and terms of this Agreement), and shall
not disclose the same to others, other than to counsel, accountants or agents or
independent contractors associated with any such party.    Notwithstanding
anything herein to the contrary, Buyer representatives shall have the right to
(a) disclose any data or information in connection with any judicially or
administratively ordered proceeding, (b) disclose any data or information in
connection with reporting requirements related to securities laws and (c)
contact any officials representing The City of Lima (and any political
subdivisions or departments thereof) and/or Allen County (and any political
subdivisions or departments thereof) in connection with the Property or the
transaction contemplated under this Agreement.

 

27.

Effective Date

The Effective Date shall be the later of (a) the date that Seller executes this
Agreement and provides proof of same to Buyer, or (b) the date that Buyer
executes this Agreement and provides proof of same to Seller.  The Effective
Date shall be inserted in the preamble at the top of page one of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
below written.

 

 

SELLER:

 

West Robb Ave., LLC

 

Date of Execution:  ___________, 2016

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Wall & Ceiling Systems, Inc.

 

[dba Lima Self Storage]

 

Date of Execution: ___________, 2016

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date of Execution:  ___________, 2016

 

 

By:

 

Victoria L. Strickland

 

 

BUYER:

 

 

 

SSG LIMA LLC

 

Date of Execution:  ____________, 2016

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 